 PROB 12C                                                                            Report Date: November 5, 2019
(6/16)

                                       United States District Court
                                                                                                    FILED IN THE
                                                                                                U.S. DISTRICT COURT
                                                       for the                            EASTERN DISTRICT OF WASHINGTON




                                        Eastern District of Washington                     Nov 06, 2019
                                                                                               SEAN F. MCAVOY, CLERK

                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Dale Joseph Tindal                        Case Number: 0980 2:16CR00200-SAB-1
 Address of Offender:
 Name of Sentencing Judicial Officer: The Honorable Stanley A. Bastian, U.S. District Judge
 Date of Original Sentence: December 14, 2017
 Original Offense:          Crime on Indian Reservation-Attempted Arson, 18 U.S.C. §§ 81, 1153
 Original Sentence:         Prison - 290 days                Type of Supervision: Supervised Release
                            TSR - 60 days

 Revocation Sentence:       Prison - 2 months
 09/13/2018                 TSR - 48 months

 Revocation Sentence:       Prison - 5 months
 02/20/2019                 TSR - 53 months
 Asst. U.S. Attorney:       Alison L. Gregoire               Date Supervision Commenced: July 18, 2019
 Defense Attorney:          Amy Rubin                        Date Supervision Expires: December 17, 2023

                                          PETITIONING THE COURT

To issue a WARRANT.

The probation officer believes that the offender has violated the following conditions of supervision:


Violation Number        Nature of Noncompliance

            1           Standard Condition #6: You must allow the probation officer to visit you at any time at
                        your home or elsewhere, and you must permit the probation officer to take any items
                        prohibited by the conditions of you supervision that he or she observes in plain view.

                        Supporting Evidence: Mr. Tindal was in direct violation of standard condition number 6
                        by failing to allow this officer to visit him at his home or elsewhere.

                        On July 19, 2019, Mr. Tindal was given a copy of his judgment and his conditions of
                        supervision were explained to him. Mr. Tindal signed his judgment reflecting he understood
                        each condition.

                        Mr. Tindal was able to secure temporary housing at the Phoenix Apartments. On October
                        31, 2019, the undersigned officer met with Mr. Tindal and directed him to call his mental
                        health provider and to set up his voice mailbox so that this officer could leave him messages.
Prob12C
Re: Tindal, Dale Joseph
November 5, 2019
Page 2

                      On November 4, 2019, an email from Mr. Tindal’s case manager was sent to this officer. It
                      outlined areas where Mr. Tindal was in noncompliance with the apartment’s policies. As a
                      result, the undersigned officer attempted contact with Mr. Tindal at his apartment. When Mr.
                      Tindal did not come to the door, the undersigned was able to gain access to his room by the
                      case manager. Mr. Tindal was not present at the residence.

                      A card was left in his door directing him to report to the U.S. Probation Office immediately.
                      Staff at the Phoenix Apartments have informed the undersigned officer that the card is still
                      in his door and he has not returned to his apartment since November 4, 2019. Mr. Tindal is
                      not answering his phone or returning any text messages. This officer is also unable to leave
                      a message due to Mr. Tindal not setting up his voice mail, as previously instructed by this
                      officer.

                      On November 4, 2019, a probation officer reached out to Mr. Tindal’s mother inquiring if
                      she had any knowledge of his whereabouts. She reported she did not know where he was.
                      It was requested that she contact the undersigned officer if she does have contact with Mr.
                      Tindal. At this time, neither have made contact with the undersigned officer, therefore his
                      whereabouts are currently unknown.
          2           Special Condition #2: You must complete a mental health evaluation and follow any
                      treatment recommendations of the evaluating professional which do not require forced or
                      psychotropic medication and/or inpatient confinement, absent further order of the court. You
                      must allow reciprocal release of information between the supervising officer and treatment
                      provider. You must contribute to the cost of treatment according to your ability to pay.

                      Supporting Evidence: Mr. Tindal was in direct violation of special condition number 2 by
                      failing to report for his scheduled mental health appointment on November 5, 2019.

                      On July 19, 2019, Mr. Tindal was given a copy of his judgment and his conditions of
                      supervision were explained to him. Mr. Tindal signed his judgment reflecting he understood
                      each condition.

                      On October 31, 2019, Mr. Tindal called the undersigned officer and stated he had a meeting
                      scheduled with Robert Shepard on November 5, 2019 at 1 p.m. Mr. Tindal was informed
                      that it was extremely important that he attend this meeting because they needed to fill out
                      paperwork in order for him to keep his housing at the apartment. Mr. Tindal understood and
                      said he would be there.

                      This officer met with Mr. Shepard on November 5, 2019. Both Mr. Shepard and this officer
                      waited until 1:20 p.m. for Mr. Tindal to report for his appointment. He failed to report or
                      call. This officer again attempted to reach out to Mr. Tindal with no success.

The U.S. Probation Office respectfully recommends the Court issue a warrant requiring the offender to appear to
answer to the allegations contained in this petition.
Prob12C
Re: Tindal, Dale Joseph
November 5, 2019
Page 3

                                  I declare under penalty of perjury that the foregoing is true and correct.
                                                    Executed on:     11/05/2019
                                                                     s/Joshua D. Schull
                                                                     Joshua D. Schull
                                                                     U.S. Probation Officer

 THE COURT ORDERS

 [ ]      No Action
 [X ]     The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [ ]      Other

                                                                     Signature of Judicial Officer
                                                                      11/06/2019

                                                                     Date
